Miller, J.:
On the 1st day of June, 1907, one George E. Baldwin executed in his own name as landlord a lease under seal of an apartment in *246an apartment hotel to the respondent for the term of one year, with the privilege of renewal for the further term of two years, and the respondent either entered or. continued in possession under that lease. Baldwin did not own the premises and, so far as it appears, had no authority from the owner to lease them. The then owner, one Thorne, conveyed the premises to the Holland Realty and Mortgage Company by deed,' dated June 15, 1907, and that grantee conveyed to the petitioner by deed dated August 19, 1907. On September 1, 1907, the petitioner leased the entire premises to Baldwin for the term of five years ; on the 17th of October, 1907, that lease was canceled and a similar lease for a like period' was made to one Cohen, and later the petitioner re-entered for a breach of that lease. (See Cohen v. Carpenter, 128 App. Div. 862.) There is evidence to show that the léase to the respondent was delivered to the petitioner and to its grantor when each acquired title; that each accepted the attornment of the respondent to it as landlord, and that the respondent again attorned to the petitioner upon its re-entry for breach of the Cohen lease. The petitioner did-not raise any objection to' the respondent’s lease' until January, 1908, and then continued to accept the monthly rental up to and including September, 1908, when this proceeding was instituted, asserting that the respondent was a tenant from month to month.
We are spared the necessity of an extended discussion of. the questions of law involved in this case by the opinion of Mr. Justice Scott in Anderson v. Conner (43 Misc. Rep. 384) which we adopt as applicable to this' case. That case was more favorable to the landlord than this one in that, in that case, the landlord did not have actual knowledge of the terms of the lease. This decision does not conflict with the case of Stanton v. Granger (125 App. Div. 174), recently decided by, us, as that case did not involve the effect of an attornment to a subsequent purchaser by a tenant under a lease not made by the owner. By accepting the attornment the landlord adopted the lease. -
The order is-affirmed.
. .Woodward, Jenks, G-aynor and Burr, JJ., concurred.
Judgment of the Municipal Court affirmed, with costs.